Exhibit 16.1 LGT Lane Gorman Trubitt LLC Accountants & Advisors Securities and Exchange Commission treet, NE Washington, D.C. 20549 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K dated September 30, 2016 of Uluru, Inc. and have the following comments: 1. We agree with the statements made in the first four paragraphs. 2. We have no basis on which to agree or disagree with the statements made in the final two paragraphs. Yours truly, /s/ Lane Gorman Trubitt, LLC Dallas, Texas September 30, 2016 Members of AICPA and The Leading Edge Alliance 2626 Howell Street|Suite 700|Dallas, TX 75204|Main 214.871.7500|Fax 214.871.0011|www.lgt-cpa.com
